           Case 1:19-cr-00172-TFH Document 16 Filed 09/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :
                                               :
                v.                             :       CRIMINAL NO. 19-172 (TFH)
                                               :
ANTHONY M. REID,                               :
                                               :
               Defendant.                      :

                 GOVERNMENT=S RESPONSE TO DEFENSE COUNSEL’S
                          MOTION TO WITHDRAW

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully submits this response to defense counsel’s Motion to

Withdraw.

       On August 30, 2019, defense counsel Gregory English, Esq., filed a motion to withdraw

his appearance as counsel for defendant Anthony Reid [ECF Doc. 14].        According to the motion,

the withdrawal request is made due to a fractured relationship between the defendant and Mr.

English.    The government respectfully requests the Court to schedule a status hearing to address

this matter.   The parties are available for a status hearing on the following dates:   September 5,

2019, from 11:00 a.m. to 1:30 p.m.; September 9, 2019, from 10:00 a.m. to 2:00 p.m.; and

September 10, 2019, at 12:30 p.m. or 1:00 p.m.




                                                   1
         Case 1:19-cr-00172-TFH Document 16 Filed 09/03/19 Page 2 of 2



       Wherefore, the government respectfully requests the Court to schedule a status hearing to

address defense counsel’s Motion to Withdraw.

                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            UNITED STATES ATTORNEY
                                            D.C. Bar No. 472-845

                                    By:                 /s/
                                            Karla-Dee Clark
                                            D.C. Bar No. 435-782
                                            Assistant United States Attorney
                                            555 4th Street, N.W., Fourth Floor
                                            Washington, D.C. 20530
                                            (202) 252-7740
                                            Karla-Dee.Clark@usdoj.gov




                                                2
